DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19, 3/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 1-15 are pending.
Claim Objections
Claims 2-14 are objected to because they do not use a comma after reciting the claim on which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101, as being directed to a judicial exception without the claim as a whole amounting to significantly more. 
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mathematical formula or abstract idea without significantly more. 
The claim(s) recite(s) a a method for linking calibration lot with a reagent container, and ensuring calibration lot time period is not exceeded (calibration is not expired), which is a step that can be performed mentally as a form of an abstract idea. This judicial exception is not integrated into a practical application because the method describes determining and linking as a general mental concept, but the method does not describe a resultant action/step that is taken by applying the linked determination, and therefore the method does not add a meaningful limitation to the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1, drawn to a computer implemented method, does not include anything beyond the abstract idea (see MPEP 2106.04(a)(2) III, and 2106.05).  Further, the function of the method is generic, and is well understood, routine, and conventional, as any laboratory technician who uses reagents that are calibrated would understand that a reagent container can be used if it has previously been calibrated, and use the most recent/updated calibration data for that particular reagent, and not use calibration data if it came from an expired lot.  Additionally, claims 2-14, which depend from claim 1, do not include anything significant beyond the abstract idea.  Claim 15 is drawn to a diagnostic system that performs the operation of claim 1, and is therefore solely drawn to a system for performing the abstract idea.  However, laboratory diagnostic devices that calibrate are general devices that are well-understood, routine, and conventional and do not add significantly more to the exception. Thus, the limitations in the claim, individually and as a whole, do not amount to significantly more than the judicial exception and are thus not patent eligible under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, the preamble is directed towards a computer implemented method, but there is no computer structure present in the body of the claim and it is unclear whether the method is requiring a computer or not.
Regarding line 8 of claim 1, it is unclear what “linking” is attempting to describe. Is the linking just connecting and making an association between the reagent container and the lot calibration, or is there some process that further makes interactions with the reagent container?
Claims 2-15 are rejected based on further claim dependency.
As to claim 3, it is unclear what the difference between a lot calibration time limit as in claim 3 is compared to a lot calibration time period as recited in claim 1. How are the “time limit” and “time period” different from each other?
Regarding claim 4, it is unclear what the “at the latest when” is describing in lines 2 and 4.  What is “latest” and is there a comparison to something else? 
As to lines 2-5 of claim 5, it is unclear what the sequence of events being described is.  Specifically, “after” release in line 2 and “before” enabling in line 3 makes the claim ambiguous.  It is difficult for the examiner to map the claim to determine what process is or is not being recited and the examiner requests that the sequence of events is more clearly described.  What process occurs “after release”?  Additionally, what is “release” of the container specific calibration linking?  How does release occur?
Regarding claim 7, it is unclear what “the container-specific calibration time period” is referring to as this has not been previously described.
Regarding claim 11, it is unclear what defines “user choice” or “other reason”.  What would be a “user choice” and especially what is an “other reason”?  It is unclear what limits these descriptions do and do not have on the claimed limitations.
As to claim 12, it is unclear how the anticipating is taking place.  What enables this anticipation? Is the anticipation due to something, or is some process required in order to anticipate?  
As to claim 12, how does making a new reagent container available (line 3) result in a change of calibration?  
In regards to claim 13, what is “automatically” “opening” or “reconstituting” or “diluting” a reagent?  A computer method alone cannot open/reconstitute/dilute a reagent, and it is unclear what does this process.
As to claim 14, where is the “releasing” taking place? Further, it is unclear what “container specific calibrations” are without clarification since these have not been discussed or described previously.
As to claim 15, it is unclear what does or does not define a “calibration management system”.  Is this a program? If so, and applicants attempting to claim a program per se, then a 101 rejection may be applied.  If the system is more than a program then the structure needs to be clearly defined.
As to claim 15, it is unclear what operations are performed. In particular, it is unclear what operations would be “associated” with the method of claim 1. Is the method of claim 1 required to be performed? If not, then what would or would not be associated with the method?
Regarding claim 15, it is unclear if a diagnostic system is required or not. Specifically, the preamble recites a diagnostic system, but the body of the claim does not positively recite any diagnostic device. Therefore, it is unclear whether a diagnostic device is actually required or not.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Nozawa, O (US 20090269242; hereinafter “Nozawa”; already of record).
As to claim 1, Nozawa teaches a computer-implemented method of automatically managing calibration of an in-vitro diagnostic system (Nozawa teaches a computer controlled automated analyzer; Fig. 1. Nozawa teaches various calibration related controls, and where the calibration lot is matched to the reagent lot; Figs. 4-11, 15, 16 [43, 44, 47, 57, 80]), the method comprising: 5
determining a lot calibration time period in which a lot calibration is applicable to reagent containers of the same lot, having a predefined time length starting from the time when the lot calibration becomes available (Nozawa teaches determines the validity duration time period as well as the calibration expiration date; Fig. 8 [68]. Nozawa teaches a calibration time frame in figure 5 where the same lot reagent blank is not calibrated at t4 because it is within the expiration date and therefore the previous calibration is used; Fig. 5. Additionally, Nozawa teaches determining whether the calibration lot time is set in figure 13 at S76 in figure 15 [108] and then determines the expiration date of the calibration based on lot of the calibration and reagent bottle [109], and where the time is within the duration Ta time limit and the calibration is accepted S82/S84 [110-111].  Nozawa also teaches calibration lot expiration within Tc; Fig. 16 [137-139]. The examiner notes that the lots of reagents are linked and matched with the calibration data; Figures 8-13 and 17), 
upon making a reagent container of the lot available to the in-vitro diagnostic system, determining whether a lot calibration that has not exceeded the lot calibration time period is available 10and linking the reagent container to the available lot calibration or most recent available lot calibration if more than one lot calibration is available (As best understood, when the calibration is still valid, then the reagent of the same lot uses one of the plural calibrations stored or uses the last calibration date; [71]. Therefore, the reagent container of the same calibration lot is linked.  The examiner notes that “if” more than one calibration lot is available is conditional. Nozawa teaches a calibration time frame in figure 5 where the same lot reagent blank is not calibrated at t4 because it is within the expiration date and therefore the previous calibration is used; Fig. 5. Additionally, Nozawa teaches determining whether the calibration lot time is set in figure 13 at S76 in figure 15 [108] and then determines the expiration date of the calibration based on lot of the calibration and reagent bottle [109], and where the time is within the duration Ta time limit and the calibration is accepted S82/S84 [110-111].  Nozawa also teaches calibration lot expiration within Tc; Fig. 16 [137-139]. The examiner notes that the lots of reagents are linked and matched with the calibration data; Figures 8-13 and 17), wherein if a new lot calibration for the same lot becomes available the method comprises replacing the existing link to the previous lot calibration with a link to the new lot calibration (The examiner notes that “if” a new lot becomes available is conditional. The examiner notes that only the expiration date/time period of the most recent calibration is stored, and therefore that is what is linked to the reagent lot; [71]. Additionally, Nozawa teaches that a new calibration lot is used at t5 in figure 5 for a new reagent lot).
“If” more than one lot calibration is available, and “If” a new lot calibration becomes available does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the method (MPEP 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 2, Nozawa teaches the method according to claim 1, comprising determining an individual linked-container time period applicable to an individual reagent container, in which a lot calibration can be linked to the individual reagent container, having a predefined time length starting from the time when the individual linked reagent container becomes available to the in-vitro diagnostic system, wherein 20replacing the existing link to the previous lot calibration with a link to the new lot calibration is allowed only within the individual linked-container time period and within the lot calibration time period (Nozawa teaches reagent expiration; Fig. 5. Additionally, Nozawa teaches that a new calibration lot is used at t5 in figure 5 for a new reagent lot).  
As to claim 3, Nozawa teaches the method according to claim 1, further comprising determining a lot calibration time limit 25until which a new lot calibration can be obtained or at least ordered by using an individual reagent container of the lot made available to the in-vitro diagnostic system, having a predefined length starting from the time when the individual reagent container becomes available to the in-vitro diagnostic system (Nozawa teaches a time limit as a validity duration/expiration date; Fig. 8). 
As to claim 4, Nozawa teaches the method according to claim 2, further comprising removing or disabling the link to the lot calibration from an individual linked reagent container at the latest when the individual linked- container time period ends and removing or disabling the link to the lot calibration from any still linked reagent containers at the latest when the lot calibration time period ends (Although conditional, Nozawa teaches calibrating with a new calibrating lot when a new reagent lot is provided, and this calibration at time t5 would remove/disable the link and replace the new reagent lot calibration with the most recent calibration; Fig. 5).  35
“When” the individual linked-container time period ends, and “when” the lot calibration time period ends does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the method (MPEP 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 5, Nozawa teaches the method according to claim 4, further comprising triggering a container-specific calibration using a specific reagent container, and after release of the container-specific calibration Page 31 of 34Attorney Docket No. P35013-US linking the container-specific calibration to the specific reagent container before enabling further use of the specific reagent container by the in-vitro diagnostic system once the link to a lot calibration has been removed or disabled (Nozawa also teaches container specific calibration based on container bottle, where each container can be calibrated; Figs. 5, 6, 13, 15, 16).  5
As to claim 6, Nozawa teaches the method according to claim 5, further comprising determining a container-specific calibration time period, applicable to the specific reagent container, having a predefined time length starting from the time when the container-specific calibration becomes available (Nozawa teaches reagent bottle time periods as bottle expiration dates; Fig. 5, 6, 13, 15, 16).  
As to claim 7, Nozawa teaches the method according to claim 2, further comprising determining an open-container 10expiration time having a predefined time length starting from the time of first opening the reagent container beyond which the individual linked-container time period and the container-specific calibration time period cannot extend (Nozawa teaches an expiration time for the reagent container; [44] Fig. 5, 6, 11, 13, 15, 16).  
As to claim 8, Nozawa teaches the method according to claim 1, further comprising allowing only one active calibration at a 15time and one active reagent container of a certain lot at time being used by the in-vitro diagnostic system, thereby determining an active calibration/reagent container pair (Nozawa teaches only one active calibration; Fig. 4, 5).  
As to claim 9, Nozawa teaches the method according to claim 8, further comprising automatically selecting the active calibration/reagent container pair by activating a reagent container that has either an available lot 20calibration or an available container-specific calibration linked to it according to a first-available time priority, where a reagent container that becomes earlier available and for which a calibration is available has a higher priority than a reagent container that becomes later available and/or has not yet an available calibration linked to it (Nozawa teaches automatically accepting the calibration; Fig. 17). 25
As to claim 10, Nozawa teaches the method according to claim 9, further comprising automatically checking whether a change of active calibration / reagent container pair is required any time that a linked calibration time period expires or a new calibration becomes available and/or when a change of status of the active reagent container occurs or an another reagent container becomes available and eventually automatically changing the active calibration / reagent container pair (Nozawa teaches that calibration can be for each bottle or each lot, and that when the reagent runs our or expires that a new reagent is placed and that is linked to the most recent calibration if from the same lot, and that if the newly placed reagent is from a different lot then recalibrating with the new lot; Figs. 4, 5, 6, 11, 13, 15, 16, 17).  
As to claim 11, Nozawa teaches the method of claim 10, wherein the change of status of the active reagent container comprises any one or more of reagent container empty or reagent level insufficient, open-container expiration time reached or exceeded, reagent container becomes unavailable because of unloading from in-vitro diagnostic system or because of user choice or other reason (Nozawa teaches the reagent container remaining amount and stability time; Fig. 11, [43, 44, 47, 57, 80, 108-111, 137-139]).  
As to claim 12, Nozawa teaches the method of claim 10, further comprising anticipating a change of active calibration / reagent container pair by triggering a container-specific calibration before a linked calibration time period expires or by making a new reagent container available (Nozawa; [109-114] Fig. 15, and [137-139] Fig. 16).  
As to claim 13, Nozawa teaches the method of claim 12, wherein making the new reagent container available comprises automatically opening and/or reconstituting a dry or lyophilized reagent and/or diluting a concentrated reagent in a reagent container (Nozawa; [57]. Nozawa teaches opening and using a new reagent; Fig. 5).  
As to claim 14, Nozawa teaches the method of claim 1, further comprising automatically releasing lot calibrations and/or container specific calibrations by calculating calibration results and determining failure or passing of calibrations based on the calculated results (Nozawa teaches a validity period [5] where the calibrations are only valid for a certain amount of time and after the validity is expired then the calibration would no longer be used. Nozawa teaches a new calibration after expiry in figure 5, and figures 8-11 and 17 teach the remaining time for the calibration where after the validity was expired then the calibration would no longer be used).  10
As to claim 15, Nozawa teaches an in-vitro diagnostic system comprising a calibration management system running a computer-readable program provided with instructions to perform operations associated with the method of managing calibration according to claim 1 (As best understood, see claim 1 above, and see Nozawa; [43, 44, 47, 57, 80, 108-111, 137-139] Figs. 1, 4-17).
Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Ackermann et al (US 20160299164) teaches calibration lot time valid; Fig. 13 [111]. Ackermann also teaches reagent container expiration/shelf life versus stability time after opening; [108] Fig. 11-12. Ackermann teaches reconstituting the reagents; Fig. 10.
	Bauer et al (US 20090177427) teaches calibration lot and expiration time are known [94], and that calibration lot and reagent lot expiration time are known [84, 85]. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798